Title: Schweighauser to the American Commissioners, 26 September 1778: résumé
From: Schweighauser, Jean-Daniel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, September 26, 1778: After I wrote you asking instructions about M. Peltier du Doyer’s claim on the cargo of the Thérèse, I decided to put a stay on his action and demanded delivery of the goods to me to prevent his remitting the proceeds of his sales to Paris. The inventory of the arsenal is completed. Mr. Williams wants me to sign the annexed receipt which I will not do until you indicate that my draft on you for the remaining unfinished articles will be honored. Please send the conditions of sale so that I may complete the account of the tobacco brought by the Baltimore and sold to the farmers general. The director of the farm has repeatedly requested it.>
